Third District Court of Appeal
                               State of Florida

                         Opinion filed April 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-894
                       Lower Tribunal No. 18-23004
                          ________________


                               Brent Blake,
                                  Appellant,

                                     vs.

  American Sales and Management Organization, LLC, etc.,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Carlos Guzman, Judge.

     Dimond Kaplan & Rothstein, P.A., and David Rothstein and Lorenz
Michel Prüss; Kula & Associates, P.A., and Elliot B. Kula, W. Aaron Daniel
and William D. Mueller, for appellant.

      Greenberg Traurig, P.A., and Joseph Mamounas and Jay A. Yagoda,
for appellee.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Banco Indust. de Venezuela C.A., Miami Agency v. de

Saad, 68 So. 3d 895, 900 (Fla. 2011) (observing: “Here, de Saad did not

meet the requirements for indemnification. . . because she was not

prosecuted ‘by reason of the fact’ that she was a corporate officer. See §

607.0850(1), Fla. Stat. Although de Saad may have had access to the

laundered funds due to her position as a corporate officer, she was

prosecuted for her conduct, not on account of her position. This conduct was

not required by her position as a corporate officer and was, in fact, contrary

to corporate policy”); Int’l Ins. Co. v. Johns, 874 F. 2d 1447, 1459 n. 22 (11th

Cir. 1989) (observing: “We rely with confidence upon Delaware law to

construe Florida corporate law. The Florida courts have relied upon

Delaware corporate law to establish their own corporate doctrines.”)

(citations omitted); Homestore, Inc. v. Tafeen, 888 A.2d 204, 214 (Del. 2005)

(holding “if there is a nexus or causal connection between any of the

underlying proceedings . . . and one's official corporate capacity, those

proceedings are ‘by reason of the fact’ that one was a corporate officer,

without regard to one's motivation for engaging in that conduct”); Bernstein

v. TractManager, Inc., 953 A.2d 1003, 1011 (Del. Ch. 2007) (noting Delaware

courts have consistently held that the requisite nexus or causal connection

is established “if the corporate powers were used or necessary for the



                                       2
commission of the alleged misconduct”); Cochran v. Stifel Fin. Corp., 2000

WL 1847676 (Del. Ch. Dec.13, 2000) aff’d in part, 809 A.2d 555 (Del. 2002);

Lieberman v. Electrolytic Ozone, Inc., 2015 WL 5135460 (Del. Ch. Aug. 31,

2015); Weaver v. Zenimax Media, Inc., 2004 WL 243163 (Del. Ch. Jan. 30,

2004).




                                    3